DETAILED ACTION
Status of Claims
The following is a non-final office action in response to the applicant’s amendment filed June 21, 2022. Claims 7-19 have been withdrawn.  Claims 1-6 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The claim rejection has been withdrawn. 
Applicant's prior art arguments have been considered but are moot in view of the new ground(s) of rejection. 

	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mayer et al (US 2013/0036635 A1), in view of Kelly (US 20060271394 A1), and further in view of Pack (US 2014/0297453 A1).  

Regarding claim 1, Mayer discloses social expression item for use in conjunction with a recipient's electronic device comprising:
            a. a social expression item having an item body, wherein the social expression item is packaging or container made of cloth or plastic (Mayer:  paragraph [0013] - The body of the greeting card may be made of paper, paperboard, plastics, ethylene vinyl acetate (EVA) foam, corrugate or other lightweight substrate capable of holding printed content and being configured to form a pocket thereon for supporting and holding an electronic device);
b. a social expression message portion located on the item body; c. a social expression message printed on the social expression message portion of the item body (Mayer:  paragraph [0013] - the sentiment panel 18 can be moved away from the greeting card 100 to reveal a greeting, message, or other text sentiment and/or photos, graphics or other printed indicia);
d. a digital gift retrieval code located on the item body, the digital gift retrieval code including instructions for accessing a remote digital storage system and a digital gift file identifier, the digital gift retrieval code being readable by a recipient's electronic device, (Mayer:  paragraph [0016] - When the greeting card recipient scans the QR code (or other trigger device or link), he/she will be directed to the personalized message which was recorded specially for him/her).
Mayer does not expressly disclose the gift retrieval code including digital instructions which allow the recipient's electronic device to access a remote digital data storage system and download a media player, the data storage system storing a digital published content identified by the digital gift file identifier for retrieval and play  the digital gift file on the recipient's electronic device using the downloaded media player, after identity of the recipient is verified.  Hoffman discloses the gift retrieval code including digital instructions which allow the recipient's electronic device to access a remote digital data storage system and download a media player, the data storage system storing a digital published content identified by the digital gift file identifier for retrieval and play  the digital gift file on the recipient's electronic device using the downloaded media player, after identity of the recipient is verified (Hoffman: paragraph [0020] - For example, when scanned, such first codes 120 can produce various results, such as opening a web page in an internet browser on the device, downloading a file to the device, etc).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Mayer to have included he gift retrieval code including digital instructions which allow the recipient's electronic device to access a remote digital data storage system and download a media player, the data storage system storing a digital published content identified by the digital gift file identifier for retrieval and play  the digital gift file on the recipient's electronic device using the downloaded media player, after identity of the recipient is verified, as taught by Hoffman because it would allow access to download content (Hoffman: paragraph [0004]).
The combination of Mayer and Hoffman does not disclose wherein a price paid for the social expression item includes the cost of the digital published content.  However, Pack teaches wherein a price paid for the scial expression item includes the cost of the digital published content (Pack: paragraph [0022] - The riff can be recorded using a mobile device and uploaded such that a user can purchase the riff for a predetermined price as an E-card gift).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Mayer and Hoffman, in the apparatus and method wherein a price paid for the social expression item includes the cost of the digital published content, as taught by Pack since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because the user could pay for the recording and card (Pack: paragraph [0022]).  


Regarding claim 2, Mayer, Hoffman, and Pack teach or suggest all the limitations of claim 1 as noted above.  Mayer further discloses wherein the social expression item further comprises at least one of a graphic element, a design element, and a photographic element located on the social expression message portion of the social expression item (Mayer: paragraph [0013] - the sentiment panel 18 can be moved away from the greeting card 100 to reveal a greeting, message, or other text sentiment and/or photos, graphics or other printed indicia).  

Regarding claim 3, Mayer, Hoffman, and Pack teach or suggest all the limitations of claim 1 as noted above. Mayer further discloses wherein the digital gift retrieval code is a QR code (Mayer: paragraph [0016] - When the greeting card recipient scans the QR code (or other trigger device or link), he/she will be directed to the personalized message which was recorded specially for him/her).  

Regarding claim 4, Mayer, Hoffman, and Pack teach or suggest all the limitations of claim 1 as noted above.  Mayer further discloses wherein the digital published content is a digital literature file, a digital visual art file, a digital audio file, a digital stock audio file, a digital stock video file, a custom digital audio file, or a custom digital video vile (Mayer: paragraph [0016] - he/she can record and/or upload a personalized video message).  

Regarding claim 5, Mayer, Hoffman, and Pack teach or suggest all the limitations of claim 1 as noted above.  Mayer further discloses wherein the social greeting message portion includes both a printed stock social expression message and a card giver generated personal message subsection (Mayer: paragraph [0013] - the sentiment panel 18 can be moved away from the greeting card 100 to reveal a greeting, message, or other text sentiment and/or photos, graphics or other printed indicia).  
Mayer does not expressly disclose a printed stock social expression message and a card giver generated personal message.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The filtering steps would be performed the same regardless of the type of message printed.  This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 70 F.2d 1381, 1385, 217 USPQ 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

Regarding claim 6, Mayer, Hoffman, and Pack teach or suggest all the limitations of claim 1 as noted above.  Mayer further discloses wherein the card giver generated personal message subsection is electronically input and printed at the same time the social expression message is written on the social expression item (Mayer: see at least: abstract - The greeting card of the present disclosure and related inventions combines the practicality of a traditional paper greeting card with the advanced capabilities and increased entertainment value of an electronic greeting card).  







Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625


/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625